DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. (US Pub. No. 2008/0091796 A1) in view of Hurley et al. (US Pub. No. 2012/0311096 A1).
As to claim 1, Story teaches a method, comprising: 
receiving, from a first device, and by a computing system, a request for a copy of a file, the first device being remote from the computing system and the file including a plurality of data portions ([0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client ("first device") requests a customized content file from the content service and the content service ("computing system") responds with a return.  As shown in FIG. 7b, the client ("first device") and the computing system ("content service") are separate ("first device being remote from the computing system").
[0105] teaches "At this point, client 705 may request a torrent from torrent directory 735 that represents a logical component of the customized content file. The torrent may be a small file that contains metadata about the requested component and includes information about trackers 730 or 
in response to the request for the copy of the file, identifying, by the computing system, data on a second device that matches at least a first data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  Examiner has defined the computing system as including the content service, the torrent directory and the tracker.  The tracker is understood to be a part of a server that keeps track of where file copies reside on peer machines, so the tracker identifies data on other devices.), the second device being different from the first device and remote from the computing system (See FIG. 7b, the client 705 is different from the Peers 710, 712, etc. and remote from the peers ("second device(s)".);
sending …. the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device ([0106] teaches "Once client 705 has received all (or a sufficient number of) pieces, it assembles the final customized content file."  This teaches that the client receives pieces to assemble a final customized content file.  The pieces are recognized as determined data portions of the file and are sent to the first device.  The receipt of these pieces is recognized as enabling the first device (the client) to generate the file using the determined data portions and the data received from the second device (the peer(s)).).
Story does not expressly disclose 
sending, from the computing system to the second device, a notification to enable transfer of the identified data on the second device to the first device;
determining, by the computing system, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device;
sending, by the computing system to the first device, the determined data portions of the file.
However, Hurley teaches sending, from the computing system to the second device, a notification to enable transfer of the identified data on the second device to the first device ([0081] teaches "At step 315, push server 130 sends, to source device 110, file location data that indicates where source device 110 should send the particular file.  The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140.   Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  
The push server ("computing system") sends file location data ("notification to enable transfer of identified data"), where the particular file on the source ("second device").  After receiving the file, the Third party storage service (computing system) sends file to destination device ("first device").  This transfer is "enabled by" the use of the file location data because the file location data identifies the file at the third part storage service.)
determining, by the computing system, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the storage service ("computing system") determines a file (an entire data portion of the file) to transfer to the destination device ("first device").  [0081] teaches "file location data that indicates where source device 110 should send the particular file. The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140."  This teaches that the data originates from the source device and therefore is based on identified data of the second device.);
sending, by the computing system to the first device, the determined data portions of the file ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the third-party storage service ("computing system") transmits the particular file ("the determined data portions of the file") to the destination device ("first device.").
Story and Hurley are combinable because they are directed to file storage between devices (Story [0039], Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Story to reduce user interaction to obtain a file. (Hurley [0006]).

As to claim 3, Story teaches identifying data on a third device that matches at least a second data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a customized content file from the content service and the content service responds with a return – this teaches that a file is requested by the client/ first device.), the third device being different from the first device and the second device (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.); and
sending another notification to the third device to enable transfer of the identified data on the third device to the first device ([0105] teaches "client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  A client contacting peers is recognized as a client providing a notification to a third device.  The contacting enables the client to obtain the identified pieces from the peer, so the contacting does enable transfer of identified data on the third device from the first device.)

As to claim 4, Story teaches identifying data on the first device that matches at least a third data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  This teaches that the client determines/identifies which peers have the pieces of data to form the logical component.  This is interpreted as including a third data portion of a file, because multiple pieces are provided by multiple peers.);
determining the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces, it assembles the logical component. This process may be repeated for each logical component in the customized content file."  This teaches a determination of which peers have the pieces of the file, it is interpreted identifying data on at least a second device.  The client itself has determined it is missing the pieces and needs to obtain the pieces from the peers, so the data on the first device is taken into account and identified.  The pieces are recognized as the data portions.)

As to claim 8, Story teaches a system comprising:
at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor ([0015] teaches a computer, which is recognized as having a processor and storage), cause the at least one processor to:
receive, from a first device remote from the system, a request for a copy of a file, the file including a plurality of data portions ([0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client ("first device") requests a customized content file from the content service and the content service ("computing system") responds with a return.  As shown in FIG. 7b, the client ("first device") and the computing system ("content service") are separate ("first device being remote from the computing system").
[0105] teaches "At this point, client 705 may request a torrent from torrent directory 735 that represents a logical component of the customized content file. The torrent may be a small file that contains metadata about the requested component and includes information about trackers 730 or 732, which coordinate component distribution. Each logical component may be constructed from multiple smaller pieces which may be fixed in size. Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  The logical components are made of pieces, which are recognized as a plurality of data portions.  Further, the pieces are already present on the peers, so the file is a copy because the components of the file are present.)
in response to the request for the copy of the file, identify data on a second device that matches at least a first data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  Examiner has defined the computing system as including the content service, the torrent directory and the tracker.  The tracker is understood to be a part of a server that keeps track of where file copies reside on peer machines, so the tracker identifies data on other devices.), the second device being different from the first device and remote from the system (See FIG. 7b, ;
send the determined data portions of the file to enable the first device to generate the file at the first device using the determined data portions and the data received from the second device ([0106] teaches "Once client 705 has received all (or a sufficient number of) pieces, it assembles the final customized content file."  This teaches that the client receives pieces to assemble a final customized content file.  The pieces are recognized as determined data portions of the file and are sent to the first device.  The receipt of these pieces is recognized as enabling the first device (the client) to generate the file using the determined data portions and the data received from the second device (the peer(s)).).
Story does not expressly disclose 
send a notification to enable transfer of the identified data on the second device to the first device;
determine at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device;
However, Hurley teaches send a notification to enable transfer of the identified data on the second device to the first device ([0081] teaches "At step 315, push server 130 sends, to source device 110, file location data that indicates where source device 110 should send the particular file.  The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140.   Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  
The push server ("computing system") sends file location data ("notification to enable transfer of identified data"), where the particular file on the source ("second device").  After receiving the file, the Third party storage service (computing system) sends file to destination device ("first device").  This transfer is "enabled by" the use of the file location data because the file location data identifies the file at the third part storage service.)
determine at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the storage service ("computing system") determines a file (an entire data portion of the file) to transfer to the destination device ("first device").  [0081] teaches "file location data that indicates where source device 110 should send the particular file. The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140."  This teaches that the data originates from the source device and therefore is based on identified data of the second device.).
Story and Hurley are combinable because they are directed to file storage between devices (Story [0039], Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Story to reduce user interaction to obtain a file. (Hurley [0006]).

As to claim 10, Story teaches identify data on a third device that matches at least a second data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines/identifies which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a , the third device being different from the first device and the second device and remote from the system (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.); and send another notification to the third device to enable transfer of the identified data on the third device to the first device ([0105] teaches "client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  A client contacting peers is recognized as a client providing a notification to a third device.  The contacting enables the client to obtain the identified pieces from the peer, so the contacting does enable transfer of identified data on the third device from the first device.).

As to claim 11, Story teaches identifying data on the first device that matches at least a third data portion of the file requested by the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  This is interpreted as including a third data portion of a file, because multiple pieces are provided.) and 
determine the at least one of the plurality of data portions of the file to transfer to the first device based on the identified data on the second device and the identified data on the first device ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces, it assembles the logical component. This process may be repeated for each logical component in the customized content file."  This teaches a determination of which peers have the pieces of the file, it is interpreted identifying data on at least a second device.  The client itself has determined it is missing the pieces and needs to obtain the pieces from the peers, so the data on the first device is taken into account and identified.  The pieces are recognized as the data portions.)

As to claim 14, Story teaches a method comprising:
receiving, from a first device, and by a computing system, a request to download a file, the first device being remote from the computing system and the file including a plurality of data portions ([0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client ("first device") requests a customized content file from the content service and the content service ("computing system") responds with a return.  As shown in FIG. 7b, the client ("first device") and the computing system ("content service") are separate ("first device being remote from the computing system").
[0105] teaches "At this point, client 705 may request a torrent from torrent directory 735 that represents a logical component of the customized content file. The torrent may be a small file that contains metadata about the requested component and includes information about trackers 730 or 732, which coordinate component distribution. Each logical component may be constructed from multiple smaller pieces which may be fixed in size. Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  The logical components are made of pieces, which are recognized as a plurality of data portions.  Further, the pieces are already present on the peers, so the file is a copy because the components of the file are present.)
in response to the request to download the file, identifying, by the computing system, data on a second device that matches at least one data portion of the requested file ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  Examiner has defined the computing system as including the content service, the torrent directory and the tracker.  The tracker is understood to be a part of a server that keeps track of where file copies reside on peer machines, so the tracker identifies data on other devices.), the second device being different from the first device and remote from the computing system (See FIG. 7b, the client 705 is different from the Peers 710, 712, etc. and remote from the peers ("second device(s)".);
sending …. the determined data portions of the requested file to the first device to enable the first device to generate the requested file at the first device using the determined data portions and the data received from the second device ([0106] teaches "Once client 705 has received all (or a sufficient number of) pieces, it assembles the final customized content file."  This teaches that the client receives pieces to assemble a final customized content file.  The pieces are recognized as determined data portions of the file and are sent to the first device.  The receipt of these pieces is recognized as enabling the first device (the client) to generate the file using the determined data portions and the data received from the second device (the peer(s)).).
Story does not expressly disclose 
determining, by the computing system, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device;
sending, by the computing system to the first device, the determined data portions of the file.
However, Hurley teaches determining, by the computing system, at least one of the plurality of data portions of the file to transfer to the first device based on the identified data of the second device ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the particular file to destination device 150B."  This teaches that the storage service ("computing system") determines a file (an entire data portion of the file) to transfer to the destination device ("first device").  [0081] teaches "file location data that indicates where source device 110 should send the particular file. The file location data may be a Uniform Resource Locator (URL) that includes data that third-party storage service 140 uses to associate the particular file with a storage location in storage maintained by third-party storage service 140."  This teaches that the data originates from the source device and therefore is based on identified data of the second device.);
sending, by the computing system to the first device, the determined data portions of the file ([0081] teaches "Later, when third-party storage service 140 receives, from, for example, destination device 150B, a request that includes data that identifies the particular file, third-party storage service 140 uses that data to identify the particular file in storage and then transmits the .
Story and Hurley are combinable because they are directed to file storage between devices (Story [0039], Hurley [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Hurley, with a reasonable expectation of success.
The motivation would be to allow user of Story to reduce user interaction to obtain a file. (Hurley [0006]).

As to claim 18, Story teaches retrieving, from the database, data indicating that the second device includes the at least one data portion ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  A bitTorrent tracker is a type of server and is recognized as a database. The client determines based on its interaction with the tracker what peers have the pieces of the logical component.)

As to claim 19, Story teaches identifying data on the first device that matches at least one data portion of the requested file, the data representing a portion of a first file on the first device, the first file being different than the requested file ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  Any one of these peers are interpreted as being capable of performing the functions of the client 705, since a peer to peer network is formed.   [0107] teaches "Client 705 may also register with the trackers to inform them which logical components it has, so that it may now offer to serve pieces of these components to other peers. Thus, with this approach, the components of the requested customized content files as described herein may be obtained from peers rather than receiving the customized .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Burba (US Pub. No. 2019/0132385 A1).
As to claim 2, Story, as modified, does not expressly teach identifying the second device using at least one of a location of the second device or a LAN IP address of the second device.
However, Burba teaches identifying the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 104, 106, 108 can negotiate a local group identifier to be used by a peer matching service 126 (e.g., instead of or in addition to external IP address) to identify peers in facilitating peer-to -peer communications."  This teaches that an IP address can be used to identify a peer, which is recognized as a second device.).
Story, as modified, and Burba are combinable because they are directed to peer-to-peer networking (Story [0039], Burba [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Story to minimize the impact on resources of the network. (Burba [0019]).

As to claim 9, Story, as modified, does not expressly teach identify the second device using at least one of a location of the second device or a LAN IP address of the second device.
However, Burba teaches identify the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 104, 106, 108 can negotiate a local group identifier to be used by a peer matching service 126 (e.g., instead of or in addition to external IP address) to identify peers in facilitating peer-to -peer 
Story, as modified, and Burba are combinable because they are directed to peer-to-peer networking (Story [0039], Burba [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Story to minimize the impact on resources of the network. (Burba [0019]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Crofton (US Pub. No. 2017/0180394 A1), and further in view of Raghavan et al. (US Pub. 2020/0175033 A1).
As to claim 5, Story, as modified, does not expressly teach identifying byte patterns corresponding to the file; storing the byte patterns in a table wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data on the second device matches a portion of the byte patterns corresponding to the file.
However, Crofton teaches identifying byte patterns corresponding to the file ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a file or fragment using a generated hash.); and
storing the byte patterns in a table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Crofton, with a reasonable expectation of success.
The motivation would be to allow user of Story to detect atypical modifications to common files. (Crofton [0046]).
Story, as modified, does not expressly teach wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data matches a portion of the byte patterns corresponding to the file.
However, Raghavan teaches wherein identifying data on the second device that matches at least the first data portion of the file requested by the first device includes determining that the identified data on the second device matches a portion of the byte patterns corresponding to the file ([0041] teaches "Peers can directly search keys, pairs, and values from a distributed hash table to determine the owner of a requested file. The peer nodes can directly request a file from nodes on the list."  This teaches that a table is search for a key from a distributed hash table (DHT).  A key is recognized as a byte pattern because it is a unique value.  Then the peer node requests a file from a node after finding the peer node that has the matching hash value.  A peer node teaches a second device.).
Story, as modified, and Raghavan are combinable because they are directed to sharing networked data (Story [0039], Raghavan [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Raghavan, with a reasonable expectation of success.
The motivation would be to allow user of Story to preserve integrity of the data contained in each block. (Raghavan [0044]).

s 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Doar (US Pub. 2019/0014161 A1).
As to claim 6, Story, as modified, does not expressly teach wherein the first device is in communication with the computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).  
However, Doar teaches wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN)   ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is interpreted as having its own communication channel because different networks are used.)
Story, as modified, and Doar are combinable because they are directed to sharing networked data (Story [0039], Doar [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Doar, with a reasonable expectation of success.
The motivation would be to allow user of Story to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

As to claim 12, Story, as modified, does not expressly teach wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).  
However, Doar teaches wherein the first device is in communication with the system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN) ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is recognized as having its own channel.).
Story, as modified, and Doar are combinable because they are directed to sharing networked data (Story [0039], Doar [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Doar, with a reasonable expectation of success.
The motivation would be to allow user of Story to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

As to claim 15, Story, as modified, does not expressly teach wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and the second device is in communication with the first device using a second communication channel over a local area network (LAN).
However, Doar teaches wherein the first device is in communication with a remote computing system using a first communication channel over a wide area network (WAN), and
the second device is in communication with the first device using a second communication channel over a local area network (LAN)   ([0013] teaches "In a typical scenario, peers in a P2P network may be connected by a LAN (Local Area Network), and the server may be accessible by the peers via a WAN (Wide Area Network), such as the Internet."  Here, the peers are recognized as the first and second devices.  The peers communicate with the server via a WAN.  The peers communicate with one another using a LAN.  Either of the communications is recognized as having its own channel.).
Story, as modified, and Doar are combinable because they are directed to sharing networked data (Story [0039], Doar [0012]).  

The motivation would be to allow user of Story to the client can download portions of the content available on other peers from such peers. (Doar [0019]).

Claims 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Fornshell (US Pub. 2020/0382950 A1).
As to claim 7, Story, as modified, does not expressly teach sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.
However, Fornshell teaches sending a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic device 102B via an out-of-band channel, such as a communication/messaging channel that supports end-to-end encryption. The electronic devices 102A-B may then use the encryption key to secure the peer-to-peer connection."  The encryption key is exchanged to enable encryption between devices.  The encryption key is recognized as a token.).
Story, as modified, and Fornshell are combinable because they are directed to sharing networked data (Story [0039], Fornshell [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Fornshell, with a reasonable expectation of success.
The motivation would be to allow user of Story to create a secure peer-to-peer connection. (Fornshell [0064]).

As to claim 13, Story, as modified, does not expressly teach send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device.
send a token to the second device and the first device to enable secure transfer of the identified data on the second device to the first device ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic device 102B via an out-of-band channel, such as a communication/messaging channel that supports end-to-end encryption. The electronic devices 102A-B may then use the encryption key to secure the peer-to-peer connection."  The encryption key is exchanged to enable encryption between devices.  The encryption key is recognized as a token.).
Story, as modified, and Fornshell are combinable because they are directed to sharing networked data (Story [0039], Fornshell [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Fornshell, with a reasonable expectation of success.
The motivation would be to allow user of Story to create a secure peer-to-peer connection. (Fornshell [0064]).

As to claim 17, Story teaches identifying data on a third device that matches at least one data portion of the requested file ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  Since there are multiple peers and multiple pieces, this passage is recognized as a teaching a third device and a second data portion.  [0104] teaches "When client 705 requests a customized content file from content service 725, content service 725 returns a specification for the customized content file (e.g., a list of logical components that define that customized content file)."  A client requests a customized content file from the content service and the content service responds with a return – this teaches that a file is requested by the client/ first device.) the third device being different from the first device and the second device (See FIG. 7b, there are at least second and third peers 710, 712, etc., so there are at least 3 devices.)
in response to identifying the data on the third device, providing (a transfer of data between a first device and a third device) ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component.  Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces."  This teaches that pieces of data are identified on various peers, which includes the third device, and then received at the client which is the first device that requested the data.)
determining the at least the one of the plurality of data portions of the requested file to transfer to the first device based on the data on the second device and the data on the third device. ([0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component. Once client 705 has received all (or a sufficient number of) pieces, it assembles the logical component. This process may be repeated for each logical component in the customized content file."  This teaches a determination of which peers have the pieces of the file, it is interpreted determining which pieces of data are on which peer (e.g. the second and third devices).)
Story does not expressly teach that the providing includes another token to enable secure transfer of the identified data.
However, Fornshell teaches providing includes another token to enable secure transfer of the identified data ([0064] teaches "the electronic device 102A may negotiate/exchange an encryption key with the electronic device 102B via an out-of-band channel, such as a communication/messaging channel that supports end-to-end encryption. The electronic devices 102A-B may then use the encryption key to secure the peer-to-peer connection."  The encryption key is exchanged to enable encryption between devices.  The encryption key is recognized as a token.).
Story, as modified, and Fornshell are combinable because they are directed to sharing networked data (Story [0039], Fornshell [0021]).  

The motivation would be to allow user of Story to create a secure peer-to-peer connection. (Fornshell [0064]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Burba (US Pub. No. 2019/0132385 A1), and further in view of Ding (US Pub. No. 2015/0127733 A1).
As to claim 16, Story, as modified, does not expressly teach identifying the second device using at least one of a location of the second device or a LAN IP address of the second device, and 
selecting the second device based on the second device having an active connection to the computing system.
However, Burba teaches identifying the second device using at least one of a location of the second device or a LAN IP address of the second device ([0020] teaches "devices 102, 104, 106, 108 can negotiate a local group identifier to be used by a peer matching service 126 (e.g., instead of or in addition to external IP address) to identify peers in facilitating peer-to -peer communications."  This teaches that an IP address can be used to identify a peer, which is recognized as a second device.).
Story, as modified, and Burba are combinable because they are directed to peer-to-peer networking (Story [0039], Burba [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Burba, with a reasonable expectation of success.
The motivation would be to allow user of Story to minimize the impact on resources of the network. (Burba [0019]).
Story, as modified, does not expressly teach selecting the second device based on the second device having an active connection to the computing system.
selecting the second device based on the second device having an active connection to the computing system ([0309] teaches "one or more peers may perform context-aware peer selection.  … Metrics that may be used to select one or more peers may include link quality (e.g., select peer(s) with better link quality)."  This is interpreted as selecting a peer with an active connection by another peer, which is a computing system.)
Story, as modified, and Ding are combinable because they are directed to sharing networked data (Story [0039], Ding [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Ding, with a reasonable expectation of success.
The motivation would be to allow user of Story to adhere to quality of service requirements. (Ding [0312]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Hurley et al., and further in view of Crofton and (US Pub. 2020/0382950 A1) and Ananthapur Bache (US Pub. No. 2019/0245912 A1.).
As to claim 20, Story does not expressly teach identifying first byte patterns corresponding to the requested file, storing the first byte patterns in a table, identifying second byte patterns corresponding to the second data on the second device, storing the second byte patterns in the table, wherein identifying the data on the second device that matches at least one data portion of the requested file includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the identified data.
However, Crofton teaches identifying first byte patterns corresponding to the requested file  ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a file or fragment using a generated hash.); 
storing the first byte patterns in a table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments.); 
identifying second byte patterns corresponding to the second data on the second device ([0060] teaches "hashes may be generated by a backup agent on a client device prior to encryption of a file or fragment for transmission, such that the backup manager may uniquely identify the file or fragment without being able to interpret or read its contents."  This is recognized as using the backup manager to identify a second file or fragment using a generated hash.);
and storing the second byte patterns in the table ([0060] teaches "hashes 204A-204N may be associated with a storage location 206A-206N in internal or external storage of the backup server."  This teaches storing the hashes in a storage location.  [0062] teaches "data hash table 152 may include storage locations 206A-206N of fragments or files corresponding to hash values 204A-204N."  This teaches that the data hash table stores hash values of files or fragments which include second byte patterns.).
Story, as modified, and Crofton are combinable because they are directed to sharing networked data (Story [0039], Crofton [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Crofton, with a reasonable expectation of success.
The motivation would be to allow user of Story to detect atypical modifications to common files. (Crofton [0046]).

Story, as modified, does not expressly teach wherein identifying the data on the second device includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the data on the second device.
wherein identifying the data on the second device that matches at least one data portion of the requested file includes determining that a portion of the first byte patterns corresponding to the requested file matches the second byte patterns corresponding to the identified data ([0037] teaches "The hash signature comparison 195 is executed between an existing data file's 186 existing hash signature 188 and a requested data file's 192 generated hash signature 193 in order to determine if there is a hash signature match in the LAN index as in block 310."  [0038] teaches "If the hash signature comparison 195 performed at block 310 results in a match, the user 110 is prompted to accept a local download of the requested data file 192 at block 312."  This teaches a comparison of hashes, and based on a match, the requested data file is transferred from server 136 to the device 142.  [0040] teaches the download is "from the WAN/Internet 122" and therefore is from a second device).
Story, as modified, and Ananthapur Bache are combinable because they are directed to sharing networked data (Story [0039], Ananthapur Bache [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Story to include the above citations as taught by Ananthapur Bache, with a reasonable expectation of success.
The motivation would be to allow user of Story to reduce the number of file downloads into a LAN. (Ananthapur Bache [0006]).

Response to Arguments
	Applicant asserts that the combination of Story and the previously cited reference does not teach "in response to the request for the copy of the file, identifying, by the computing system, data on a second device that matches at least a first data portion of the file requested by the first device, the second device being different from the first device and remote from the computing system; sending, from the computing system to the second device, a notification to enable transfer of the identified data on the second device to the first device."
	With regard to the limitation  in response to the request for the copy of the file, identifying, by the computing system, data on a second device that matches at least a first data portion of the file requested by the first device, the second device being different from the first device and remote from 
	In response, Examiner points out that Applicant has not affirmatively defined what a computing system actually represents in the claim.  As such, Examiner asserts that the content service, the torrent directory and the tracker form a system because they work to form the file for the client.  Further, Story teaches that the client requests a content file from the content service, and then the client connects to trackers, which are a part of the computing system, to determine which peers have the file.  The peers are remote from the computing system.  See [0105]-[0106].  Therefore, Story does teach in response to the request for the copy of the file, identifying, by the computing system, data on a second device that matches at least a first data portion of the file requested by the first device, the second device being different from the first device and remote from the computing system.
	With regard to the limitation of sending, from the computing system to the second device, a notification to enable transfer of the identified data on the second device to the first device, this limitation is taught by newly cited reference Hurley.
 	With regard to independent claim 14, Applicant points out that the claim recites "in response to the request to download the file, identifying, by the computing system, data on a second device that matches at least one data portion of the requested file, the second device being different than the first device and remote from the computing system."  Applicant alleges that the determining peers that have pieces of the requested content in response to the client connecting to the trackers is different that the client requesting content from the content servicer.
	Examiner respectfully disagrees with such contention.  Examiner asserts that the content service, the torrent directory and the tracker form a system because they work to form the file for the client.  Further, Story teaches that the client requests a content file from the content service, and then the client connects to trackers, which are a part of the computing system, to determine which See [0105]-[0106].  Therefore, Story does teach in response to the request to download of the file, identifying, by the computing system, data on a second device that matches at least a first data portion of the file requested by the first device, the second device being different from the first device and remote from the computing system.
	With regard to claim 4, the claims recite identifying data on the first device that matches at least a third data portion of the file requested by the first device.  [0105] teaches "Client 705 may download the torrent and connect to a specified tracker to determine which peers 710, 712, 715 and 717 have the pieces which cumulatively form the requested logical component. … Next, client 705 may contact the identified peers to obtain the pieces necessary to construct the requested logical component."  This teaches that the client determines which peers have the pieces of data to form the logical component.  The limitation of identifying data on the first device is interpreted as identifying data using the first device.  The claim does not recite that the data is actually stored on the device.  Thus, the identifying takes place on/by the first device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169